Name: Commission Regulation (EEC) No 569/93 of 11 March 1993 amending Regulation (EEC) No 390/93 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 59/18 Official Journal of the European Communities 12. 3. 93 COMMISSION REGULATION (EEC) No 569/93 of 11 March 1993 amending Regulation (EEC) No 390/93 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Haying regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Commission Regulation (EEC) No 390/93 (3) issued an invitation to tender for the supply, as food aid, of 751 tonnes of vegetable oil ; whereas some of the conditions specified in the Annex to the Regulation should be altered, HAS ADOPTED THIS REGULATION : Article 1 In Regulation (EEC) No 390/93 footnote (6) is replaced by the following : '(6) Placed in 20-foot containers . The free holding period for containers must be at least 15 days.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7 . 7 . 1990, p . 6. O OJ No L 45, 23 . 2. 1993, p. 10.